  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 1 of 9 PageID #: 60



                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ROBERT ROSS ,                                      )
                                                    )
               Plaintiff,                           )
                                                    )
          V.                                        )                No. 4:19-CV-2971-SNLJ
                                                    )
 CHARLES CARVER, et al. ,                           )
                                                    )
               Defendants.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Robert Ross, an inmate at the

Jefferson City Correctional Center, for leave to commence this civil action without prepayment of

the required filing fee. Having reviewed the motion and the financial information submitted in

support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$7.77. Additionally, for the reasons discussed below, the Court will order plaintiff to submit an

amended complaint.

                                       28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner' s account,

or (2) the average monthly balance in the prisoner' s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month' s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 2 of 9 PageID #: 61



each time the amount in the prisoner's account exceeds $10.00, until the filing fee is fully paid.

Id.

         In support of the instant motion, plaintiff submitted a copy of his certified inmate account

statement. (ECF No. 3). A review of plaintiffs account indicates an average monthly deposit

of $38.83 and an average monthly balance of $1.79. Plaintiff has insufficient funds to pay the

entire filing fee. Accordingly, the Court will assess an initial partial filing fee of $7. 77, which is

20 percent of plaintiffs average monthly deposit.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true " [t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).




                                                  2
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 3 of 9 PageID #: 62



        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble , 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered within

the proper legal framework. " Solomon v. Petray , 795 F.3d 777, 787 (8th Cir. 2015) (quoting

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F .2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against two correctional officers,

Charles Carver and Zachery Phillips. His claims stem from an incident that occurred on March

18, 2010 while he was incarcerated at the Eastern Reception and Diagnostic Correctional Center

("ERDCC").

        Plaintiff claims he was assaulted by Carver and Phillips after he reported himself to be

suicidal. Plaintiff states Carver demanded him to wear wrist restraints and plaintiff complied.

Carver then demanded plaintiff to "pull down [his] boxers." Plaintiff told Carver he did not feel

comfortable being exposed in front of other inmates. Carver proceeded to "slam," "punch," and

place plaintiff in a "chokehold." Phillips "assist[ed] in the assault by hitting [plaintiff]" while he

"was on [the] floor restrained." Phillips and Carver demanded plaintiff to rise to his feet after a

teether was placed on his restraints. Plaintiff admits to "wrongfully" spitting blood onto Carver


                                                  3
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 4 of 9 PageID #: 63



and Phillips in retaliation for their assault. Carver then "slammed [plaintiffs] face into the cell

wall" causing plaintiff to fall unconscious.

        Plaintiff seeks $350,000 in monetary relief and requests defendants be "suspended" and

"demoted," "better training for all staff," and "body cameras for officers."

        On February 18, 2020, plaintiff filed a "motion to retrieve evidence." (ECF. No. 11).

Plaintiff seeks from the ERDCC video footage from his housing unit on the day of the incident,

medical records, and photographs of his injuries taken after the alleged assault.

                                               Discussion

        The complaint is silent as to whether defendants Carver and Phillips are being sued in

their official or individual capacities. Where a "complaint is silent about the capacity in which

[plaintiff] is suing defendant, (a district court must] interpret the complaint as including only

official-capacity claims." Egerdahl v. Hibbing Community College , 72 F.3d 615, 619 (8th Cir.

1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989).

        Naming a government official in his or her official capacity is the equivalent of naming

the government entity that employs the official.       Will v. Michigan Dep't ofState Police , 491 U.S.

58, 71 (1989). Defendants Carver and Phillips, correctional officers of the ERDCC, are employed

by the State of Missouri. "(N]either a State nor its officials acting in their official capacity are

'persons ' under§ 1983." Id.    See also Alsbrook v. City of Maumelle , 184 F.3d 999, 1010 (8th

Cir. 1999)(en bane)(§ 1983 suit cannot be brought against state agency), cert. dismissed, 529 U.S.

1001 (2000). Thus, plaintiffs claims against these named defendants in their "official capacities"

cannot be sustained. See e.g., Walker v. Owens, 2015 WL 128069, at *2 (E.D. Mo. Jan. 8, 2015)

(a suit against an employee of the ERDCC is a suit against the State of Missouri that must be


                                                   4
    Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 5 of 9 PageID #: 64



dismissed). As a result, the complaint is subject to dismissal for failure to state a claim upon

which relief can be granted against Carver and Phillips in their official capacities.

                            Instructions on Amending the Complaint

         Because plaintiff is self-represented and in consideration of the serious nature of the

allegations in the complaint, the Court declines to dismiss this case at this time. Instead, the Court

will give plaintiff the opportunity to file an amended complaint. Plaintiff is warned that the filing

of an amended complaint replaces the original complaint, and so it must include all claims plaintiff

wishes to bring. E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d

922, 928 (8th Cir. 2005) (" It is well-established that an amended complaint supersedes an original

complaint and renders the original complaint without legal effect"). Plaintiff must type or neatly

print the amended complaint on a Court-provided form, and the amended complaint must comply

with Rules 8 and 10 of the Federal Rules of Civil Procedure.

        In the "Caption" section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff must also specify

whether he intends to sue each defendant in his or her individual capacity, official capacity,

or both. 1

        In the "Statement of Claim" section, plaintiff should begin by writing the defendant's

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R.

Civ. P. 8(a). Each averment must be simple, concise, and direct. See id.       Plaintiff must state his




1The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                  5
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 6 of 9 PageID #: 65



claims in numbered paragraphs, and each paragraph should be "limited as far as practicable to a

single set of circumstances." See Fed. R. Civ. P. IO(b). If plaintiff names a single defendant, he

may set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If

plaintiff names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

        It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208. Plaintiff

must explain the role of the defendant, so that the defendant will have notice of what he or she is

accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N A., 760 F.3d 843 , 848

(8th Cir. 2014) (stating that the essential function of a complaint "is to give the opposing party fair

notice of the nature and basis or grounds for a claim."). Furthermore, the Court emphasizes that

the "Statement of Claim" requires more than "labels and conclusions or a formulaic recitation of

the elements of a cause of action."    See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017). Finally, plaintiff must not try to amend a complaint by filing separate documents. Instead,

he must file a single, comprehensive pleading that sets forth his claims for relief.

                                      Appointment of Counsel

        Plaintiff has also filed four motions to appoint counsel. (ECF. Nos. 6, 10, 12, and 13). In

civil cases, a self-represented litigant does not have a constitutional or statutory right to appointed

counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d

538, 546 (8th Cir. 1998) (stating that"[a] pro se litigant has no statutory or constitutional right to

have counsel appointed in a civil case"). Rather, a district court may appoint counsel in a civil case


                                                   6
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 7 of 9 PageID #: 66



if the court is "convinced that an indigent plaintiff has stated a non-frivolous claim ... and where

the nature of the litigation is such that plaintiff as well as the court will benefit from the assistance

of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether

to appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the self-represented litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the self-represented litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791 , 794 (8th Cir. 2006).

        After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Although plaintiff has alleged serious claims, he has yet to file a

complaint that survives initial review, so it cannot be said that he has presented non-frivolous

claims. Additionally, this case appears to involve straightforward factual and legal issues, and

there is no indication that plaintiff cannot investigate the facts and present his claims to the Court.

The Court will therefore deny the motions without prejudice, and will entertain future motions for

appointment of counsel, if appropriate, as the case progresses.

                                          Discovery Motion

       On February 18, 2020, plaintiff filed a "motion to retrieve evidence." (ECF. No. 11).

Plaintiff seeks from the ERDCC video footage from his housing unit on the day of the incident,

medical records, and photographs of his injuries taken after the alleged assault. Plaintiff has yet

to file a complaint that survives initial review, the Clerk of the Court has not issued summons on

any of the defendants, and a scheduling order has not been entered. Consequently, the motion

will be denied because it is premature. See Fed. R. Civ. P. 26(d)(l). The Court notes, however,

that defendants are required to preserve evidence in the anticipation of litigation.


                                                    7
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 8 of 9 PageID #: 67



        Accordingly,

        IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $7.77

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that plaintiff shall submit an amended complaint on a

Court-provided form no later than thirty (30) days from the date of this Memorandum and Order.

        IT IS FURTHER ORDERED that upon submission of the amended complaint, the Court

shall again review this action pursuant to 28 U.S.C. § 1915.

        IT IS FURTHER ORDERED that the Court shall mail to plaintiff two copies of the

Court' s Prisoner Civil Rights Complaint form.

        IT IS FURTHER ORDERED that plaintiff's motions for appointment of counsel (ECF

Nos. 6, 10, 12, and 13) are DENIED without prejudice.

        IT IS FURTHER ORDERED that plaintiff's motion to retrieve evidence (ECF No. 11)

is DENIED without prejudice.




                                                  8
  Case: 4:19-cv-02971-SNLJ Doc. #: 15 Filed: 05/05/20 Page: 9 of 9 PageID #: 68

          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.

Dated this   ~Jt,_   day of May, 2020.




                                               STEPHE~ ~ •
                                               UNITED STATES DISTRICT JUDGE
